Citation Nr: 1138645	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO. 08-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a right ear disability.

3.  Entitlement to an initial compensable evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to May 1974.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine is not shown to be etiologically related or due to active military service.  

2.  The evidence does not establish the Veteran manifested right ear hearing loss at any time during the pendency of this appeal.

3.  The evidence demonstrates that the service-connected left ear hearing loss manifests Level VII hearing loss and the nonservice-connected right ear hearing loss is at Level I for purposes of evaluation, per the criteria.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for right hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

3.  The criteria for an initial compensable evaluation for left ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA does not require VA assistance to a claimant where further assistance would not aid in substantiating a claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

Prior to initial adjudication of the Veteran's claim, he was sent a letter dated in January 2006 that satisfied the duty to notify provisions regarding service connection claims.  The letter provided him an opportunity to submit any evidence pertinent to his claim.  This letter did not include information concerning how disability evaluations and effective dates were assigned.  A subsequent letter addressing disability evaluation and effective dates was sent in March 2006, after which the claim was readjudicated.

Concerning the claim for increased evaluations, the Board notes that this claim involve a "downstream" issue, as the initial claim for service connection for left ear hearing loss was granted in the September 2006 rating decision appealed, and the current appeal arises from the veteran's disagreement with the evaluation originally assigned.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiate-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the veteran's claim for an increased initial disability rating was appealed directly from the initial rating assigned, no further action under section 5103(a) is required. Goodwin v. Peake, 22 Vet. App. 128 (2008); See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran underwent VA examinations in June 2006 and May 2009.  An addendum to May 2009 examination was provided in June 2009 to address the etiology of the diagnosed lumbar spine disability.  The examinations included review of the claims file, to include service treatment records, and the rationale for opinion was provided.  The diagnoses, conclusions and opinion were based on the review of the record, interview and examination of the Veteran, and medical expertise.  The examination and opinion are therefore adequate for the purposes of adjudicating the claimed herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, VA treatment records dated in 1986, 1990 and from November 2005 through March 2008 were obtained.  

No further notification or development action is necessary on the issue now being decided.  Neither the veteran nor his representative has argued otherwise.

II.  Claims for Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011), see also VA Under Secretary for Health letter dated October 4, 1995 (stating that it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability).

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2011), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

Right Ear Hearing Disability

Under pertinent VA law, service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  

The absence of hearing loss disability at discharge from active service is not fatal to a claim for hearing impairment.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley, supra at 159.

The Veteran contends that he sustained acoustic trauma during active service, and that this caused his present right ear hearing loss.  Available service personnel records reflect that the Veteran's military occupational specialties (MOSs) were as armor crewman and gunner (11E10 and 11E20, respectively).  In addition, the September 2006 rating decision granted service connection for left ear hearing loss and tinnitus based on his inservice exposure to acoustic trauma and on findings of left ear hearing loss and tinnitus as presented in the June 2006 VA audiological examination and examination for ear disease.  However, while VA examination for ear disease in June 2006 shows a diagnosis of decreased hearing, VA audiology examination reflects audiometric measurements in the right ear were not found to meet the criteria required under 38 C.F.R. § 3.385.  The audiometric measurements in pure tone thresholds obtained are as follows:  


HERZ

500
1000
2000
3000
4000
RIGHT
10
10
10
15
25

CNC Maryland speech test resulted in 96 percent speech discrimination in the right ear.  The audiologist diagnosed normal auditory status for the right ear.  Pure tone and speech Stenger was negative and word recognition was good in the right ear.  Acoustic immittance was consistent with normal middle ear function.  

In his notice of disagreement, the Veteran argued that both his ears were damaged during active service in the military.  He stated he has had problems with his right ear also and these problems originate from military service.  In addition, the Board acknowledges the statements of the Veteran's employers, proffered in October 2006 and attesting that the Veteran has very bad hearing, that it had become increasingly hard to communicate with him and for him to perform his job.  His manager also noted that he was concerned that the Veteran may not respond to a moving vehicle and injure himself.

The Veteran was again accorded VA audiology examination in May 2009.  The audiometric measurements in pure tone thresholds obtained are as follows:  


HERZ

500
1000
2000
3000
4000
RIGHT
1
1
1
1
1

CNC Maryland speech test results were too unreliable to score.  The audiologist explained that the Veteran had been instructed several times on how to appropriately respond, but his responses remained inconsistent.  Final results were considered invalid and the audiologist was unable to provide a determination of current auditory status/severity of hearing loss.  Pure tone Stenger tests were noted to be positive.

The audiometric findings and speech test results obtained in June 2006 and May 2009 fail to demonstrate hearing impairment that meets the definition for hearing loss under 38 C.F.R. § 3.385.  That is neither examination includes findings of puretone thresholds of 40 decibels or greater at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; puretone thresholds of 26 decibels or greater at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or speech recognition scores less than 94 percent.  Absent a finding of right ear hearing impairment as defined by the criteria, there is no right ear hearing disability that may be service connected.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ( "in the absence of proof of a present disability, there can be no valid claim.")

In reaching this conclusion, the Board notes that the examiner in May 2009 stated that the Veteran's claims file had not been provided for review.  However, this omission is not significant as the examiner attempted to obtain appropriate clinical finds that would be needed to determine if a current disability existed.  However, the examination report strongly suggests that the Veteran was not helpful and failed to participate fully in the examination.  The Board notes the veteran that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also 38 C.F.R. §§  3.655, 3.158.  The Board must accordingly adjudicate the claim based on the evidence of record.  This evidence shows that the Veteran does not have a current right ear hearing loss disability for VA compensation purposes.    

To the extent that the Veteran himself believes that he has a right ear hearing loss disability, the Board notes that the Veteran and his witnesses are competent to provide testimony concerning factual matters of which they have first-hand knowledge (i.e., experiencing or observing noise exposure and difficulty hearing).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The record does not show, however, that the Veteran and his witnesses have the medical expertise required to be competent to provide an opinion as to whether his level of right ear hearing impairment is sufficient to meet the regulatory criteria for a hearing loss disability for VA purposes.  Although the Veteran contends that he has right ear hearing loss disability is related to his service, as a layman he is not competent to offer opinions on medical diagnosis and causation or offer an opinion that his right ear hearing impairment rises to a disability for VA purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In summary, in the absence of competent evidence that a right ear hearing loss disability exists within the definition of 38 C.F.R. § 3.385, the preponderance of the evidence is against the claim for service connection for a right ear hearing loss disability.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, the criteria for establishing service connection for right ear hearing loss disability have not been met.  

Back Disability

The Veteran contends that he was treated for back problems, including with profiles, during his active service and that he has had problems with his back from that time to the present.  

VA treatment records show that the Veteran reported in November 2005 with complaints of back pain.  In September 2006 he reported that he had experienced of back pain on and off for approximately 30 years, more severe now.  It was suspected that he had an annular tear at the L5-L6 level with significant compromise of the right neural foramen.  VA examination in June 2006 shows that the Veteran was diagnosed with degenerative disk disease of the lumbar spine.

Reports of medical history and examination dated in March 1972 at entrance to active service reflect no complaints or findings, diagnoses or other abnormalities concerning the spine.  Service treatment records reflect the Veteran was treated for complaints of lower back pain times four days without history of trauma and no history of lower back pain in May 1973.  X-ray results dated in July 1973 evidence normal lumbosacral spine without evidence of spondylolisthesis and grossly unremarkable sacroiliac joints.  Physical examination showed questionable muscle spasm and an impression of muscle strain was made.  In June 1973 he reported mid thoracic back pain, again with no history of trauma.  Physical examination found full range of motion and straight leg raising without difficulty.  An impression of questionable strain was made.  His reports of medical history and examination dated in April 1974 at discharge from active service reflect no complaints or findings, diagnoses or other abnormalities concerning the spine.

The first documented post service complaints of back related symptoms are dated in 1986.  VA treatment records in 1986 show complaints of back soreness and pain but physical examination of the spine in February 1986 revealed findings of normal curvature and mobility of the spine, no pain or tenderness, and no costovertebral angle tenderness.  Results of chest X-rays taken in April 1986 show visualized bony thorax not remarkable.  

A June 2006 VA examination report shows that the Veteran reported that his back problem began in the service and that he had been profiled for approximately one year while in the service.  He reported constant low back pain with flare-ups once a month lasting for two days and pain occasionally radiating to his left lower extremities.  He stated he used ibuprofen daily with moderate help.  He reported that he did not use brace or crutches, but his lifting ability and working in certain positions occupationally and in terms of daily activities was limited due to back pain.  The examiner observed the Veteran to have slight mid lumbar area tenderness without radiation, and to evidence some limitation of spine motion.  Motor and sensory examination was not remarkable.  The examiner noted that VA treatment records showed a suspected high posterior anular tear at L5-L6 and made reference to current clinical findings done at VA in 2006, including magnetic resonance imaging (MRI), limited due to the Veteran's movement, and electromyograph (EMG) of the left lower extremity without needle examination.  The report reflects a diagnosis of degenerative disk disease of the lumbar spine.  The examiner stated he had reviewed the Veteran's claims file and noted service treatment record entries showing treatment for low back pain of four days in duration in May 1973 and again in June 1973.  Lumbosacral spine X-ray series conducted in June 1973 showed normal results.  The examination did not provide an etiology for the currently diagnosed back condition.

The Veteran's employer submitted a statement in October 2006 noting that the Veteran had constant back ailment.  His manager observed the Veteran was not able to lift very much weight and that he had missed excessive amount of days due to health and medical appointments.

A May 2009 VA examination shows that the Veteran reported that he could recall no specific injury to his back but that he was treated in 1973.  He reported he worked as a diesel mechanic full time and that he had been employed at this job for the past five to ten years.  He reported 45 days to nine weeks lost from work in the last twelve months due to his back problems.  He stated he worked as a diesel mechanic, which required heavy lifting, bending and stooping.  Physical examination, including MRI and X-rays conducted in 2007 reflect findings of degenerative disc changes at L3-L4 and L5-L6, and minimal thoracic scoliosis.  The examiner diagnosed degenerative joint disease of the lumbar spine with disc protrusion.  In an addendum dated in June 2009, clinical results of X-rays were associated with the report showing transitional S1 segment referred to as L6, levorotoscoliosis, and multilevel spondylosis with no pars defect or subluxation.  The examiner opined that the current back injury was at least as likely as not related to the military serve, but as rationale stated that the Veteran worked as a diesel mechanic requiring heavy lifting, stooping, and bending of the back which was more likely the source of his current back condition.

Given the apparent ambiguity contained in the June 2009 addendum (stating that it was at least as likely as not that current back problems are related to military service while also stating that the Veteran's post service work as a diesel mechanic was more likely the source of his current back condition) the RO requested a clarifying opinion.  A second, corrected, addendum was provided, dated in the same month.  The examiner stated that the opinion should have stated that the current back injury was "not at least as likely as not" related to the military service.  As rationale, she explained that the Veteran worked as a diesel mechanic requiring heavy lifting, stooping and bending of the back, and that this was "more likely" the source of his current back condition.

The examination report and corrected addendum were signed by the same registered nurse (R.N.).  The examination report was co-signed by a staff physician, and the corrected opinion was co-signed by a physician.  The examination report shows that the Veteran's claims file and medical records were reviewed, and includes history as reported by the Veteran, and the physical findings and diagnoses were informed by physical examination of the Veteran and clinical tests.  The May and June 2009 VA examinations and corrected addendum are therefore of probative value.  See Black v. Brown, 5 Vet. App. 177, 180 (1995); Miller v. West, 11 Vet. App. 345, 348 (1998).  

The Board finds the weight of the evidence is against a finding of that the Veteran currently has a back disability that is the result of active military service or that such disabilities were aggravated by active service.  The May and June 2009 VA examination and corrected addendum found that the Veteran manifested current back disability.  However, after review of the entire record, to include service treatment records showing treatment in service for back pain on two separate occasions with clinical findings and review of post-service treatment records, including examination of the Veteran and clinical test results, the examiner did not relate any current back disability to active military service.  The Board notes the examiner and co-signers hold the requisite medical credentials to make an opinion as to the precise nature of the Veteran's back disability.  

To the extent that the Veteran contends that he has had a back disability continuously since service, supporting medical evidence is required to establish service connection based on a continuity of symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  In particular, the Board finds the Veteran's reports of a continuity of symptoms dating to his in-service back complaints are not credible.  In this regard, the last documented report of back pain during service was in June 1973, nearly one year before his service discharge.  At the time of his discharge from active service in May 1974 he denied any back related problems.  Furthermore, physical examination of his back was within normal limits at that time.  This contemporaneous evidence strongly weighs against any current contention that his back pain and other symptoms have been continually manifested since service.  In fact, the earliest postservice complaint of back pain is in 1986, and of treatment or diagnosis of a back disability is 2005-well after service discharge.  This lack of treatment for many years after service discharge weighs heavily against the claim and calls to question the veracity of the Veteran's current assertions.  

To the extent that the Veteran himself believes that his current back disability that is the result of active service, the Board notes that the Veteran and his witnesses are competent to provide testimony concerning factual matters of which they have first-hand knowledge (i.e., experiencing back pain with difficulty lifting, needing to go to medical appointments, and missing work).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The record does not show, however, that the Veteran and his witnesses have the medical expertise required to be competent to provide an opinion as to whether his currently manifested back disability is the result of active service.  Although the Veteran contends that he has back disability are related to his service, as a layman he is not competent to offer opinions on medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In summary, in the absence of competent and credible evidence that the Veteran's currently diagnosed back disability is the result of active service, the preponderance of the evidence is against the claim for service connection for a back disability.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Accordingly, the criteria for establishing service connection for right ear hearing loss disability and a back disability, to include degenerative disc disease of the lumbar spine is not warranted.  

III.  Higher Initial Evaluation for Left Ear Hearing Loss

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The criteria for rating hearing loss establish eleven auditory acuity levels designated from I to XI.  Tables VI and VII as set forth in the regulations are used to calculate the rating to be assigned.  38 C.F.R. § 4.85 (2011).  In instances where, because of language difficulties, the Chief of the Audiology Clinic or other examiner certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Herz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Herz, and 70 decibels or more at 2,000 Herz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b). 

Here, service connection for left ear hearing loss was granted by way of a September 2006 rating decision.  An initial noncompensable (zero percent) disability evaluation was assigned, and the Veteran appealed the evaluation initially assigned.  

A VA audiological examination was conducted in June 2006 and shows audiometric measurements in pure tone thresholds obtained are as follows:  

June 2006
HERTZ


1000
2000
3000
4000
Avg
CNC
LEFT
60
60
65
60
61
56

CNC Maryland speech test resulted in 56 percent speech discrimination in the left ear.  The audiologist diagnosed mild to moderately severe sensorineural hearing loss for the left ear and significantly reduced word recognition consistent with the audiometric configuration.  Acoustic immittance was consistent with normal middle ear function.  The Veteran reported his greatest difficulty was in communication in noise.  

In his notice of disagreement, the Veteran stated that his hearing loss in the left ear was far more drastic and life-impacting than evaluated.  His employer submitted statements in October 2006 indicating that the Veteran had very bad hearing, and that it had become increasingly hard to communicate with him and for him to perform his job.  His manager also noted that he was concerned that the Veteran may not respond to a moving vehicle and injure himself.  In April 2008, the Veteran again stated that he believed a compensable evaluation was warranted for his left ear hearing loss because he experiences difficulty hearing and understanding what people are saying especially in crowded areas.

The Veteran was again accorded VA audiology examination in May 2009.  The audiometric measurements in pure tone thresholds obtained are as follows:  

May 2009
HERTZ


1000
2000
3000
4000
Avg
CNC
LEFT
1
1
1
1
1
--

CNC Maryland speech test results were too unreliable to score.  The audiologist explained that the Veteran had been instructed several times on how to appropriately respond, but his responses remained inconsistent.  Final results were considered invalid and the audiologist was unable to provide a determination of the severity of hearing loss.  Pure tone Stenger tests were noted to be positive.  

The examiner in May 2009 stated that the Veteran's claims file had not been provided for review.  However, this omission is not found in the present case to be prejudicial to the Veteran as the examiner attempted to obtain current audiological findings that would aid adjudication of the claim.  However, the Veteran's lack of cooperation with the examination prohibited the examiner from obtaining accurate findings that would be sufficient to rate the Veteran's left ear hearing loss disability.  See Wood¸ supra; see also 38 C.F.R. §§ 3.655, 3.158.  Accordingly, the Board must rate the claim on the limited evidence available.  

VA outpatient treatment records have been obtained from November 2005 through March 2008 were obtained.  They show treatment for hearing loss, including hearing aid evaluation and ITC aid for the reduced word recognition in the left ear.  However, they do not include audiometric findings in which to rate the current disability. 

The application of the Rating Schedule to the June 2006 VA audiometric evaluation shows that the Veteran has Level VII hearing loss in his left ear.  However, since he is service-connected for only the left ear, his right ear is measured at Level I hearing loss for the purposes of Table VII.  See 38 C.F.R. § 4.85(f).  This warrants a noncompensable evaluation under Diagnostic Code 6100.  These results do not provide a basis for assigning a compensable disability evaluation. 

Evaluation under Table VIA was considered, but the Veteran does not meet the criteria of 38 C.F.R. § 4.85(c).  Notwithstanding, as the puretone threshold average measures 61 decibels in the left ear, the left ear would be a Level IV hearing loss if that table was used.  This would not result in a compensable disability evaluation in any event.

The Board observes that the Veteran is competent to report that his left ear hearing has worsened and that he has difficulty communicating in noise or hearing in crowded areas.  However, he is not competent to report that his left ear hearing acuity results in audiological impairment sufficient to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise which he have not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Even after considering the effects of the hearing loss disability on the Veteran's daily life, the Board finds that the criteria for an initial compensable rating are not met.  In this respect, the Veteran has stated that he experiences difficulty communicating and hearing in noisy environments.  In addition, his employer proffered statements indicating that the Veteran has been observed to have very bad hearing, such that it is increasingly difficult to communicate with the Veteran and he has difficulty performing his job.  His manager has stated he is concerned that the Veteran may not respond to a moving vehicle and injury himself.  The June 2006 and May 2009 VA audiological examinations do not reflect any observations of impact of the left ear hearing disability on the Veteran's usual daily activities or occupation, but it is noted that the Veteran's right ear hearing has not been found to meet the threshold for hearing loss within 38 C.F.R. § 3.385, and this decision has denied service connection for right ear hearing loss accordingly.  The May 2009 VA examination for spine reflects that the Veteran has missed at least 45 days to nine weeks in the past 12 months but that this has been due to back pain.  The balance of the evidence reflects that the Veteran remains employed.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, the medical evidence demonstrates that a compensable evaluation for left ear hearing loss has not been warranted at any time during this appeal period.

Extraschedular and Rice Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record reflects that the Veteran has not required any hospitalizations or frequent treatment for his left ear hearing disability, alone, and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  As noted above, he reported missing at least 45 days to nine weeks in the past 12 months during the May 2009 VA examination for spine but indicated that this was due to back pain rather than his service-connected left ear hearing loss disability.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has stated that his left ear hearing disability has caused him difficult with hearing and communication.  He has provided the statements of his employer noting that his hearing loss made it increasing hard to communicate with the Veteran and for him to perform his job.  In addition, his manager articulated concern that the Veteran may not respond to a moving vehicle and injury himself.  However, the record also reflects that he reported in May 2009 that he missed 45 days to nine months from work in the past 12 months, but that this was due to his back condition.  The employer voiced concern that the Veteran may not hear a vehicle and that he has increased difficulty with communication and job performance, the record does not show that there has been any incident or that he has been restricted either medically or occupational from fully performing his job due to his left ear hearing loss disability.  The record does not show that he is unemployable due to his left ear hearing disability, and there are no specific instances or observations of impact on his ability to retain gainful employment due solely to his left ear hearing disability.  Rather, the evidence reflects he remains employed without incident or restriction.  Accordingly, the Board concludes that a claim for TDIU has not been raised. 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for his left ear hearing.  There is no benefit of the doubt to be resolved.  See Gilbert, supra.  Accordingly, an initial compensable evaluation for left ear hearing loss is not warranted.


ORDER

Service connection for degenerative joint disease of the lumbar spine is denied.

Service connection for right ear hearing disability is denied.

An initial compensable evaluation for left ear hearing loss is denied.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


